Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Zucchero on 04/25/22.

The application has been amended as follows: 

Claim 35, line 15 after “the impedance of” -- “the” -- has been replaced with -- “a” --.
Claim 38, line 4 after “frequency of” -- “the” -- has been replaced with -- “a” --.
Claim 39, line 11 after “alternation of” -- “the” -- has been replaced with -- “a” --.
Claim 39, line 13 after “gradually changing” -- “the” -- has been replaced with -- “a” --.
Claim 39, line 24 after “increasing” -- “the” -- has been replaced with -- “a” --.
Claim 39, line 25 after “decreasing” -- “the” -- has been replaced with -- “a” --.
Claim 39, line 29 after “ii.” -- “I” -- has been replaced with -- “i” --.
Claim 45, line 17 after “the impedance of” -- “the” -- has been replaced with -- “a” --.
Claim 38, line 48 after “frequency of” -- “the” -- has been replaced with -- “a” --.
Claim 39, line 9 after “alternation of” -- “the” -- has been replaced with -- “a” --.
Claim 39, line 11 after “gradually changing” -- “the” -- has been replaced with -- “a” --.
Claim 39, line 22 after “increasing” -- “the” -- has been replaced with -- “a” --.
Claim 39, line 23 after “decreasing” -- “the” -- has been replaced with -- “a” --.
Claim 39, line 27 after “ii.” -- “I” -- has been replaced with -- “i” --.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the amendment overcome rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793